Citation Nr: 1215959	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-39 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for diabetes mellitus.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a left leg disability.  

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for gastritis and duodenitis.  

4.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include paranoid schizophrenia and schizoaffective disorder.  

5.  Entitlement to service connection for PTSD. 

6.  Entitlement to service connection for prostatitis.  

7.  Entitlement to a disability rating in excess of 30 percent for status post dislocation, left shoulder with posttraumatic capsulitis and cuff lesion posteriorly with degenerative changes (left shoulder disability), to include whether the assignment of a total disability rating based upon individual unemployability (TDIU) is warranted for this disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on an initial period of active duty training from July 1971 to February 1972 and on active duty from September 1972 to September 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  The record was held open for 60 days to allow the Veteran time to submit additional evidence.  During that period, he submitted duplicative service treatment records.  

The Veteran has claimed that he is entitled to service connection for multiple psychiatric disorders, including paranoid schizophrenia, schizoaffective disorder, and PTSD.  A claim for service connection for PTSD can include a claim for service connection for another acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the record).  In this case, however, claims for entitlement to service connection for an acquired psychiatric disorder (variously diagnosed, but without mention of PTSD) have previously been finally denied by the RO and the Board.  Thus, new and material evidence is required to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  See 38 C.F.R. § 3.156(a) (2011).  In contrast, entitlement to service connection for PTSD has not been addressed by VA previously.  Additionally, the Board must point out that the evidence needed to substantiate a claim for service connection for PTSD differs from the general requirements for service connection.  See 38 C.F.R. § 3.303, 3.304 (2011).  Thus, the claim for entitlement to service connection for PTSD should be separately considered on the merits.  See 38 C.F.R. § 3.156(a) (2011); see also Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (holding that claims that are based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims).  

The Board recognizes that the claim for entitlement to service connection for PTSD was denied by rating decisions in June 2007 and July 2007; however, these decisions did not become final.  Instead, new and material evidence was received in June 2007 and February 2008 - within the appeal period.  This evidence is considered as having been filed in connection with the initial claim.  See 38 C.F.R. § 3.156(b) (2011).  The claim was readjudicated in August 2008 and the new evidence was considered at that time.  The Veteran then timely perfected the present appeal.  Given the above, new and material evidence is not required before VA can adjudicate the claim for entitlement to service connection for PTSD on the merits.  

A claim for entitlement to service connection for prostatitis was previously denied in March 1985.  Since that time, the Veteran has submitted additional service treatment records including a March 1973 treatment record showing an impression of prostatitis and an April 1973 treatment record noting a history of prostatitis.  This claim should be considered on the merits as additional, relevant service records were associated with the file after the last final denial by VA.  See 38 C.F.R. § 3.156(c) (2011).  

The Board notes a claim for a TDIU was denied by the RO in June 2009.  While the Veteran did not appeal that determination, he continues to assert that he is totally disabled and cannot work as a result of his service-connected left shoulder disability.  See Board Hearing Tr. at 6.  As such, entitlement to a TDIU is part of his claim for a higher rating for his service-connected left shoulder disability.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (finding that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability).

The issues of entitlement to service connection for a left leg disability (on the merits), diabetes mellitus (on the merits), PTSD, prostatitis, whether new and material evidence has been received sufficient to reopen claims for entitlement to service connection for gastritis/duodenitis and an acquired psychiatric disorder other than PTSD, and entitlement to an increased rating for the service-connected left shoulder disability (to include assignment of a TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 1988 rating decision that denied the Veteran's claim for entitlement to service connection for diabetes became final when in August 1990, after being asked for clarification by VA as to the issues he was appealing, the Veteran indicated the only issues to be considered were nervous condition and rashes.

2.  Some of the evidence received since that February 1988 rating decision includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.

3.  The January 2006 rating decision that denied service connection for a left leg disability was not appealed and is final.

4.  Some of the evidence received since that January 2006 rating decision includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left leg disability.


CONCLUSIONS OF LAW

1.  The February 1988 rating decision that denied the Veteran's service connection claim for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been submitted, the claim for service connection for diabetes mellitus loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The January 2006 rating decision that denied the Veteran's service connection claim for a left leg disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  New and material evidence having been submitted, the claim for service connection for a left leg disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Given the Board's favorable disposition to reopen the claims for entitlement to service connection for diabetes mellitus and a left leg disability, and the need to remand the claims on the merits for additional development, the Board finds that no further discussion of VCAA compliance is necessary at this time.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(24), 106 (West 2002).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In Shade v. Shinseki, 24 Vet. App 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id.  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).



I.  Diabetes

Service connection for diabetes was previously denied by rating decision in February 1988.  The claim was denied because there was no evidence that the Veteran had diabetes.  The Veteran disagreed with this decision and perfected an appeal.  While the issue was in appellate status, the RO issued May 1989 and December 1989 decisions denying this claim.  In May 1990, the Board remanded a claim to reopen a claim for service connection for an acquired psychiatric disorder.  At that time, the Board noted that the most recent supplemental statement of the case only included the issue being remanded despite the RO previously addressing other claims, including diabetes mellitus.  On remand, the Veteran was to be asked to clarify which issues he wanted considered by the Board.  A letter asking this question was sent to the Veteran in June 1990.  The Veteran submitted a signed response in August 1990 indicating that he only wished the Board to consider his claims for service connection for a nervous condition and rashes.  As such, the Board finds that the Veteran's claim for service connection for diabetes mellitus was withdrawn at that time.  See 38 C.F.R. § 20.204 (2011).  Thus, the February 1988 decision is final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).

The evidence received subsequent to the February 1988 rating decision includes evidence showing a current diagnosis of diabetes mellitus.  For example, in a May 1991 letter, a private physician relayed that the Veteran had diabetes and was on Insulin.  The Veteran was admitted to a private hospital in April 2006, and one of the provisional diagnoses at that time was diabetes type I.  A July 2008 VA treatment record shows a diagnosis of diabetes mellitus type II.  

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim as it shows a current diagnosis of diabetes mellitus.  The claim was previously denied as there was no evidence that the Veteran had diabetes.  Thus, such evidence is new and material, and the claim for service connection for diabetes mellitus is reopened.

Additional development is warranted for this reopened claim and such is discussed in the REMAND section below.  

II.  Left Leg Disability

Service connection for a left leg condition was previously denied by rating decision in January 2006.  The claim was denied because no chronic left leg disability related to service was shown by the evidence.  The Veteran did not appeal this decision and it became final.  See 38 C.F.R. §§ 20.302, 20.1103.

The evidence received subsequent to the January 2006 rating decision includes evidence suggesting that the Veteran has a current left leg disability.  Specifically, records from the Veteran's chiropractor reflect that he complained of problems with his left leg in 2004 and 2005.  In July 2008, the Veteran sought VA treatment in part due to left lower extremity leg pain which he reported began after a tibial fracture in 1971.  The diagnosis was left leg pain.  

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim as the Veteran has submitted treatment records suggesting that he has a current left leg disability.  The claim was previously denied in part because there was no evidence of a current left leg disability.  Thus, such evidence is new and material, and the claim for service connection for a left leg disability is reopened.

Additional development is warranted for this reopened claim and such is discussed in the REMAND section below.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left leg disability is reopened.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims.  Specifically, records from the Social Security Administration (SSA) need to be obtained, and examinations are warranted for the claims for entitlement to service connection for a left leg disability and diabetes mellitus.  

I.  SSA records

In September 1997 and July 1999 letters, one of the Veteran's private physicians noted that the Veteran had been receiving disability benefits from the Social Security Administration (SSA) since the late 1980's.  The Veteran made a similar statement during VA treatment in February 1989.  The documents pertaining to this application have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Therefore, these claims must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).

II.  VA examinations

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Service treatment records include a May 1973 record of the Veteran's complaint of spells of shakiness, jitters, dizziness, and numbness in the back of the head.  At that time fasting blood sugar was 46 and it was thought that the Veteran likely had pre-diabetes.  Currently, the Veteran is diagnosed with diabetes mellitus type II.  As there is some indication that the Veteran's diabetes may have begun during service, and no medical opinion has been obtained, there is currently insufficient evidence to make a decision on this claim.  As such, the Veteran should be afforded a VA diabetes mellitus examination and an opinion should be obtained.  Specific instructions to the examiner are detailed below.  See 38 C.F.R. § 3.159(c)(4) (2011).

The Board recognizes that on multiple occasions the Veteran has reported that he served in Vietnam.  This is contradictory to his service records.  His separation documents (Department of Defense Form 214) indicate that he had no foreign or sea service during his initial period of active duty training and his period of active duty.  His record of service indicates that during his active service he was stationed in South Carolina, North Carolina, and Virginia.  Thus, the practitioner who administers the diabetes mellitus examination is asked to render an opinion based on the Veteran not being exposed to herbicides.  

Service treatment records reflect that the Veteran had a stress fracture of the left tibia in September 1971.  During VA treatment in July 2008, he reported left lower leg pain since this tibial fracture.  The Veteran has also sought chiropractic treatment for his left lower leg in 2004 and 2005.  As there is some indication that the Veteran's current left leg symptomatology may have begun during service, and no medical opinion has been obtained, there is currently insufficient evidence to make a decision on this claim.  As such, the Veteran should be afforded a VA orthopedic examination and an opinion should be obtained.  Specific instructions to the examiner are detailed below.  See 38 C.F.R. § 3.159(c)(4) (2011).


III.  Other

In a November 2009 statement, the Veteran relayed his belief that all of his current claims are connected to contaminated water at Camp Lejeune, North Carolina.  This contention should be addressed on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

2.  After the development above has been accomplished to the extent possible, schedule the Veteran for a VA diabetes mellitus examination and obtain an opinion as to whether the Veteran has diabetes related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has diabetes that arose during service, within the one year period following separation from service, or is otherwise related to service.  

The examiner need not address diabetes in relation to herbicide exposure as the Veteran is not shown to have been exposed to herbicides during his military service.  A rationale for all opinions expressed should be provided.

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After the development described in instruction (1) has been accomplished to the extent possible, schedule the Veteran for a VA orthopedic examination to determine the nature of any current left leg disability, and to obtain an opinion as to whether such is possibly related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the left leg arose during service or is otherwise related to service.  

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The Veteran's contention that he has the above disabilities as a result of exposure to contaminated water at Camp Lejeune should be addressed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


